Title: General Orders, 1 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Wednesday Septr 1st 1779.
          Parole Colerain—  C. Signs Beverly—Acton.
        
        A Court of Inquiry consisting of the following officers, Brigadier General Huntington President—Colonels Bradley and C. Hall, Lieutenant Colonel Murray and Majr Furnald Members, to sit at the President’s quarters on friday next at 10 ôclock A.M. at the request of Colonel Udney Hay D.Q.M.G. in consequence of a letter from a Committee of Congress to the Quarter Master General to examine into the reasons and circumstances of the dismission of Mr John Banker from the offices of superintendent of Artificers and Deputy Barrack-Master of a certain District in the State of New-York; The parties are desired to attend at the above time and place.
        As a sufficient number of company books have not yet arrived: the officers already furnished with them are to postpone opening their accounts according to the forms prescribed, ’till further orders.
        At the General Court Martial 31st ultimo whereof Colonel Marshall

is President, Lieutenant Donovan of the 6th Maryland regiment was tried for “Warning & insisting upon Lieutenant Buff’s doing duty out of his tour.”
        The Court do unanimously adjudge that the said Lieutt Donovan is not guilty of the charge exhibited; but are of opinion that the charge was exhibited through a misunderstanding of the Parties.
        The Commander in Chief confirms the opinion of the Court. Lieutenant Donovan is released from his Arrest.
      